UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 23, 2014 (April 22, 2014) EMCLAIRE FINANCIAL CORP (Exact name of registrant as specified in its charter) Pennsylvania 000-18464 25-1606091 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 612 Main Street, Emlenton, PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (724) 867-2311 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EMCLAIRE FINANCIAL CORP CURRENT REPORT ON FORM 8-K ITEM 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officer. (a) – (d) Not applicable (e) On April 22, 2014, the stockholders of Emclaire Financial Corp (the “Corporation”) approved the Corporation’s 2014 Stock Incentive Plan.The 2014 Stock Incentive Plan provides for the grant of incentive stock options intended to comply with the requirements of Section 422 of the Internal Revenue Code, non-incentive or compensatory stock options and share awards of restricted stock, which may be based upon performance goals.A total of 176,866 shares of common stock of the Company are available for grant under the plan to officers, key employees and directors of the Company and any subsidiaries.The number of shares of common stock available to be issued as share awards under the plan will not exceed 88,433 shares, or 50% of the shares available under the plan. For additional information, reference is made to the 2014 Stock Incentive Plan, which is included as Exhibit 10.1 and incorporated by reference herein (f)
